DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102-§ 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-12, 13-15, 17-20, 22-22, 25-28, 31-45 and 84-85 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Keida (4,880,372).
Regarding claims 1-4, 10-11, 1-19, 34-39, and 84-85,  Keida discloses a molding apparatus, comprising multiple molding machines 1-4, a filling station 5 with a feeding system automatically feeding a resin material from resin tanks 5a-c and containers 5d-f into the molding machines 1-4, a control unit 5g is for controlling coupling operation between the resin tanks 5a-c and the containers 5d-f, a track 6 is laid over the filling station 5 and the injection molding machines 1 through 4, a carrier 7 is disposed on the track 6 and runs along the track 6, wherein the carrier 7 is controlled by a controller 8, which is comprising a transmitting/receiving end 8a. 
Regarding claims 6-8 and 11-12, wherein the resin tanks 5a-5c store many different type of materials A-C (col. 4, lines 34-40), wherein the carrier 7 further comprises a clamping mechanism for clamping and transporting the containers.
Regarding claims 18-20 and 32-33, Keida further discloses a central control unit 10 includes a wired transmitting/receiving end 10a which is connected through cables 11 and 12 to the transmitting/receiving ends 1c through 4c of the injection molding machines 1 through 4 and which is also connected to a transmitting/receiving end 5h of the resin material feeding control unit 5g and a plurality of position sensors 14a-c, 14d-g disposed along the track 6, and/or the hoppers 1b-4b of the injection molding machines 1-4. 

Claims 13, 23, 34-36, and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Keida (4,880,372) as applied to claims 1-8, 10-12, 13-15, 17-20, 22-22, 25-28, 31-39 and 84-85 above, and further in view of Stroup et al. (4,470,796).
Keida discloses a molding apparatus, comprising multiple feeding containers for feeding resin to multiple molds as described above.  
However, Keida fails to disclose that the mold are blow molds and a mechanism to remove articles from the molds after being formed. 
Stroup et al. discloses an injection/compression and stretch blow molding apparatus, comprising an extruder 10 feeding molding material to a plurality of preform mols 28-35, a plurality of preform transfer devices 46-49 capable of removing the preforms from one mold of a set of the molds 28-35 and transferring the preforms to a rotary stretch-blow-molding apparatus 51-54, thereafter the finished products are subsequently transferred to a conveying device for post-molding process, such as base application, labeling, printing, etc. See column 9, lines 49-55.
It would have been obvious to one of ordinary skill in the art to have provided Keida with a blow molding apparatus and a finished product conveyor as taught by Stroup et al. so that the preforms formed by the previous injection/compression molding process and be blow-molded into final products, while the conveyor would remove the products from the molds after being formed for further processing of the product. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743